No. 99-50592
                                  -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 99-50592
                          USDC No. W-99-CV-20


LONNIE D. CLARK; ET AL.,

                                      Plaintiffs,

LONNIE D. CLARK,

                                      Plaintiff-Appellant

versus

DEPARTMENT OF THE ARMY; U.S. ARMY ENGINEER DISTRICT;
FORT WORTH MID-BRAZOS PROJECT; LOUIS A. BRUNETT,
Reservoir Manager; UNKNOWN GOVERNMENT AGENTS,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       --------------------

                           January 12, 2000

Before POLITZ, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

PER CURIAM:*

     This court must examine the basis of its jurisdiction on its

own motion if necessary.     Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    We lack jurisdiction to review the magistrate

judge’s order denying him leave to proceed in a civil action

filed by his wife.     Colburn v. Bunge Towing, Inc., 883 F.2d 372,

379 (5th Cir. 1989).    Moreover, Clark’s notice of appeal was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-50592
                               -2-

untimely to challenge the district court’s order striking the

original complaint in the case.   FED. R. APP. P. 4(a)(1).   Because

we lack jurisdiction, Clark’s appeal is DISMISSED and all

outstanding motions are DENIED.